Citation Nr: 1444454	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to October 1951.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and an August 2013 rating decision of the Winston-Salem, North Carolina VA RO.  The record is now in the jurisdiction of the Winston-Salem RO.  In January 2014, a videoconference Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In March 2014, the case was remanded for additional development.

The March 2014 Board decision also determined that new and material evidence had not been received to reopen a claim of service connection for a dental disability for compensation purposes.  Because a final Board decision was rendered with regard to that issue, it is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim of service connection for headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's sinusitis is manifested by purulent discharge; however, it is not shown to have been manifested by: non-incapacitating episodes of sinusitis characterized by headaches (as such have been attributed to other causes) and pain; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment; chronic osteomyelitis; near constant sinusitis; greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side; or nasal polyps.

CONCLUSION OF LAW

A compensable rating for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Codes 6512, 6522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating for sinusitis.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  Most recently, a July 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for sinusitis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in April 2009, November 2010, October 2012, and April 2014.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the sinusitis to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The relevant development requested in the Board's March 2014 remand (i.e., securing complete copies of VA treatment records and affording the Veteran a new sinus examination) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for sinusitis, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's sinusitis has been rated under Code 6512 and the General Rating Formula for Sinusitis (General Formula), which sets forth the following criteria for rating chronic frontal sinusitis.  A 0 percent rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See id. at Note.

In addition, Code 6522 sets forth the following criteria for rating allergic or vasomotor rhinitis.  A 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The maximum 30 percent rating is warranted for allergic or vasomotor rhinitis with nasal polyps.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6522.

[The Veteran has not had deviation of nasal septum; loss of part of nose or scars; laryngitis; aphonia; larynx stenosis or trauma; pharynx injuries; bacterial rhinitis; or granulomatous rhinitis diagnosed at any time during the evaluation period:.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.97 will not be discussed.]

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the instant claim for an increased rating for sinusitis in December 2008.  Therefore, for purposes of this appeal, the evaluation period begins in December 2007 (i.e., one year prior to the date of claim).

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for sinusitis with the following prescription medications: Clemastine (an antihistamine, prescribed for allergies); Mometasone Furoate (a corticosteroid inhaler); and Albuterol (a bronchodilator, prescribed for breathing).  None of his prescription records document that antibiotics were prescribed for sinusitis or rhinitis at any time during the evaluation period.

On VA sinus examination in April 2009, it was noted that the Veteran's sinusitis had been stable since onset and was currently treated with an allergy pill daily.  He reported having current rhinitis symptoms of itchy nose, watery eyes, and sneezing, but he did not report any current sinus symptoms.  The examiner noted that the Veteran had headaches unrelated to sinusitis which were suggestive of chronic migraine.  Examination revealed no nasal obstruction and no nasal polyps.  April 2009 x-rays of his sinuses were normal.  It was noted that the Veteran was currently self-employed as a cost estimator and had not lost any time from work during the last 12-month period.  The diagnosis was chronic daily headache (most likely chronic migraine) and seasonal allergic rhinitis; the examiner noted that no acute or chronic sinusitis was found.  The examiner opined that the Veteran's service-connected sinusitis had no significant effects on his usual occupation and no effects on his usual daily activities.

In a July 2009 statement, the Veteran asserted that his nose was running daily.  In a July 2010 statement, his representative asserted that the Veteran suffered daily from his sinusitis, was on a constant regimen of medication for the condition due to its severity, and suffered more than six non-incapacitating episodes per year with headaches, body pain, and constant nasal discharge.

On VA neurological disorders examination in November 2010, the Veteran attributed his current daily headaches to reading a lot; he also noted that they came when he was overheated or had too much tension.  Regarding sinusitis, he reported that he had yellow discharge occasionally but usually got white discharge from his nose, and that he was now being given allergy medication.  However, he stated that he did not know if the allergy medication was helping with his allergies because he was getting clear dripping from his nose daily.  He reported that he was self-employed and did not miss work due to headaches or sinuses.  The examiner diagnosis was tension headaches; the examiner opined that such headaches were unrelated to the sinusitis headaches that were diagnosed during military service.

A May 2012 VA treatment record notes the Veteran's self-report of once a year frontal sinus headaches.

On VA sinus examination in October 2012, the Veteran reported having current symptoms of constant yellow/clear nasal and post-nasal drainage associated with a cough.  Examination revealed that he did not have greater than 50-percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, or nasal polyps.  October 2012 X-rays of the sinuses were normal.  The diagnosis was chronic sinusitis.  The examiner opined that the Veteran's sinus condition did not impact on his ability to work.

At his January 2014 hearing, the Veteran testified that he was currently on prescribed antibiotic medication for sinusitis.  [As noted above, a thorough review of his prescription records has revealed that he has not had antibiotics prescribed for sinusitis or rhinitis at any time during the evaluation period.]  He also testified that he had never had a sinus attack bad enough to leave home and go to a doctor.

On April 2014 VA sinus examination it was noted that the Veteran had chronic sinusitis diagnosed in service, and has had periodic exacerbations since.  The examiner noted that the Veteran was currently taking Tavist (Clemastine) for relief and that there were no recent antibiotics listed in his VA record.  The Veteran reported current symptoms of chronic nasal congestion and rhinorrhea, but no facial swelling, fever, or prostration requiring hospitalization.  Examination revealed no current findings, signs, or symptoms attributable to chronic sinusitis.  Specifically, it was noted that he had had no non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months, and no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotics treatment in the past 12 months.  Examination also revealed that he did not have greater than 50-percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on either side due to rhinitis, or nasal polyps.  The diagnosis was chronic sinusitis and allergic rhinitis.  The examiner noted that there was no evidence of significant sinusitis (that is, with high fever and prostration) in the past few years, but that the Veteran had chronic allergic rhinitis with rhinorrhea and congestion.  The examiner opined that the Veteran's chronic nasal congestion and rhinorrhea affected his ability to do consultative work as a part-time construction estimator; however, there was no evidence to suggest that the Veteran was not gainfully employed currently.

In an August 2014 statement, the Veteran asserted that his nose ran day and night, continuously into his food and drinks.

Throughout the current evaluation period the Veteran's sinusitis has been manifested by purulent discharge.  However, there is no evidence that it has met (or approximated) the criteria for a compensable rating at any time during the period.  It is not shown to have been manifested by non-incapacitating episodes of sinusitis characterized by headaches (as the Veteran's headaches have been attributed to other causes) or pain; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment; chronic osteomyelitis; near constant sinusitis; greater than 
50-percent obstruction of the nasal passage on both sides or complete obstruction on one side; or nasal polyps.  While the Veteran's representative asserted in a July 2010 statement that the Veteran's sinusitis was productive of more than six non-incapacitating episodes per year which caused headaches, body pain, and constant nasal discharge, the medical evidence of record (as outlined in detail above) does not support this contention with regard to headaches (as such have been attributed to other causes) and body pain (which has not been documented as a symptom of sinusitis).  In addition, while a May 2012 VA treatment record notes the Veteran's self-report of frontal headaches one time a year from sinuses, a medical professional did not affirm this etiology (and regardless, one episode of headaches per year would not warrant a compensable rating under the General Formula).  Furthermore, despite the Veteran's testimony to the contrary at the January 2014 hearing, there is no record showing he has had antibiotics prescribed for treatment of sinusitis or rhinitis during the evaluation period of claim.  Accordingly, the Board finds that a compensable rating is not warranted at any time during the evaluation period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of sinusitis and rhinitis disability, but such greater degrees of sinusitis or rhinitis disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a compensable rating for sinusitis.  There is no doubt to be resolved in his favor.


ORDER

The appeal seeking a compensable rating for sinusitis is denied.


REMAND

In a December 2013 written statement, the Veteran expressed disagreement with the determination that new and material evidence had not been received to reopen a claim of service connection for headaches by an August 2013 rating decision.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
The AOJ should issue a SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for headaches, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


